Citation Nr: 1042154	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  08-16 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a dental disorder (claimed 
in part as loss of teeth), to include as secondary to service-
connected type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to June 1959, 
from August 1959 to August 1962, and from November 1962 to 
November 1977, retiring after more than 20 years' service.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  
The Veteran's file is under the control of the VA RO in Detroit, 
Michigan.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.  


REMAND

The Veteran seeks service connection for a dental disorder, 
including as secondary to his service-connected type II diabetes 
mellitus.  VA is required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty to assist 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

In this case, the Veteran testified at a March 2008 RO hearing 
that his private dentist had told him that his diabetes may have 
played a role in his current dental disorder.  He testified that 
many of his teeth were extracted during service due to pyorrhea.  
He contends that the current condition of his remaining teeth is 
due, at least in part, to his service-connected type II diabetes 
mellitus.  The Veteran has never been provided with a VA medical 
examination to determine the etiology of his current dental 
disorder.  As such, a dental examination is in order to determine 
the etiology of the Veteran's currently diagnosed dental 
disorder.  38 C.F.R. §§ 3.159, 3.326 (2010).  

Accordingly, the case is remanded for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO must contact the Veteran and afford 
him the opportunity to identify or submit any 
additional pertinent evidence, to include the 
names and addresses of all health providers who 
have evaluated or treated him for a dental 
disorder since his separation from service.  
Based on his response, the RO must attempt to 
procure copies of all records which have not 
previously been obtained from identified 
treatment sources.  All attempts to secure this 
evidence must be documented in the claims file 
by the RO.  If, after making reasonable efforts 
to obtain named records the RO is unable to 
secure same, the RO must notify the Veteran and 
(a) identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to be 
taken by the RO with respect to the claim; and 
(d) that he is ultimately responsible for 
providing the evidence.  The Veteran and his 
representative must then be given an opportunity 
to respond.  

2.  The Veteran must then be afforded a VA 
dental examination.  All pertinent 
symptomatology and findings must be reported in 
detail.  Any indicated diagnostic tests and 
studies must be accomplished.  The claims file 
must be made available to and be reviewed by the 
examiner in conjunction with the requested 
study.  Following a review of the medical and 
dental records and the clinical examination, and 
with consideration of the statements by the 
Veteran and others, the examiner must provide an 
opinion as to the likelihood that any current 
dental disorder found was caused by or 
aggravated by the Veteran service-connected type 
II diabetes mellitus.  If the examiner 
determines that a current dental disorder was 
aggravated by the Veteran's diabetes mellitus, 
the examiner must quantify the degree of 
aggravation, to the extent possible.  If the 
examiner cannot provide the requested opinions 
without resorting to speculation, it must be so 
stated, and the examiner must provide the 
reasons why an opinion would require 
speculation.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is 
his responsibility to report for the examination 
and to cooperate in the development of the 
claim.  The consequences for failure to report 
for a VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2010).  In the event 
that the Veteran does not report for the 
aforementioned examination, documentation must 
be obtained which shows that notice scheduling 
the examination was sent to the last known 
address.  It must also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  After the above development has been 
completed, the Veteran's claim for service 
connection for a dental disorder (claimed as 
loss of teeth), to include as secondary to 
service-connected type II diabetes mellitus, 
must be readjudicated.  If the claim on appeal 
remains denied, the Veteran and his 
representative must be provided a supplemental 
statement of the case that includes the criteria 
for secondary service connection.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the appeal must 
be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



_________________________________________________
DAVID S. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



